United States Court of Appeals
                                  For the First Circuit

No. 08-2449

                                UNITED STATES OF AMERICA,

                                              Appellee,

                                                  v.

                                        MARC JADLOWE,

                                       Defendant, Appellant.


                                               Before

                                      Lipez, Circuit Judge,
                                    Souter, Associate Justice,*
                                   and Howard, Circuit Judge.


                                     ORDER OF COURT
                                   Entered: December 3, 2010

        Plaintiff-appellant's petition for rehearing is granted. The opinion of this court which issued
August 4, 2010 is withdrawn, and the judgment of even date is vacated. A new opinion is to issue
this day.



                                                        By the Court:
                                                        /s/ Margaret Carter, Clerk



cc: Hon Richard Stearns, Ms. Sarah Thornton, Clerk, United States District Court for the District of
Massachusetts, Mr. Connolly, Ms. Begg Lawrence, Mr. Parker, Mr. Sultan, Mr. Tobin, Mr. Barend,
Ms. Chaitowitz, Mr. Gallagher, Ms. Zacks, Ms. Taylor, Ms. Barclay & Mr. Braunstein.




       *
         The Hon. David H. Souter, Associate Justice (Ret.) of the Supreme Court of the United
States, sitting by designation.